Citation Nr: 1421275	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 1984 rating decision that denied service connection for a rash on the face.  

2. Whether there was new and material evidence to reopen the claim of service connection for a skin rash on the face.  

3.  Entitlement to service connection for a skin rash on the face.  

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for an innocently acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from April 2011 and April 2012 rating decisions issued by the RO.

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in Washington, DC in October 2013.

The reopened claim of service connection for a rash on the face and the claims of service connection for a bilateral knee disorder and an innocently acquired psychiatric disorder are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has failed to present specific allegation of an error of law or fact in the February 1, 1984 rating decision that denied service connection for a skin rash involving the face.   

2. The Veteran's original claim of service connection for a skin rash on the face was denied by a rating decision in February 1984; he was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal from this decision or submit additional evidence within one year thereof.  

3. The evidence added to the record since the prior denial includes service department records, such as the previously unaddressed report of the Veteran's October 1979 entrance examination, tend to raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The Veteran's motion of CUE in the February 1984 rating decision that denied service connection for a skin rash on the face lacks legal merit.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  New and material evidence has been received to reopen the previously denied claim of service connection for a skin rash on the face.  38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). (2012).  However, VCAA is not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

To the extent that the new and material evidence has been presented to reopen the Veteran's claim of service for a skin rash on the face, a full discussion of VCAA is required at this time.   

CUE

The Veteran asserts that a February 1984 decision that denied service connection for a skin rash on the face involved CUE.  He contends that the decision was erroneous because a January 1984 VA examination identified a skin rash on his face that he claimed as having its onset during service.  

The Court of Appeals for Veterans Claims (Court) has set forth a three prong test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement about how the facts were weighed of evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applies; (2) the error must be 'undebatable' and the sort which 'had it not been made, would have manifestly changed the outcome at the time it was made,' and a determination of whether there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), quoting Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

The Court has explained that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Moreover, merely to aver that there is CUE in a case is not sufficient to raise the issue.  Id.

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  When a claimant fails to reasonably raise a CUE claim, there is no requirement to address it on the merits.  Fugo, 6 Vet. App. At 45.  

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face, or if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or of the claimant has only alleged a failure on the part of VA to fulfill the duty to assist, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi,  17 Vet. App. 104 (2003).  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Thus, there must be a current disability, an in service event, and a nexus between the two.  

In this case, the evidence available at the time of the February 1984 rating decision included a January 1984 VA examination that diagnosed with dermatitis but no etiology opinion was provided and the Veteran's statements that the skin problem had been present since service, and a December 1982 National Guard enlistment examination and Report of Medical History documenting that the Veteran denied having any skin diseases and the only skin abnormality recorded was a granulomatous lesion over the left buttock.  

However, on careful review, the Veteran's current assertions merely amount to a disagreement as to how the RO weighed the evidence in the February 1984 rating decision.  

In essence, the Veteran argues that, given that a current skin disability was diagnosed at the VA examination in 1984, his statement that the rash was present since service should have been accorded greater weight than what was reported on the December 1982 examination and Report of Medical History.  This type of allegation cannot constitute CUE.  

Accordingly, as the Veteran has not presented a legally sufficient motion of CUE in the February 1984 rating decision that denied service connection for a skin rash on the face, the appeal must be dismissed.  


New and Material Evidence

As discussed, the RO denied service connection for a skin rash on the face in a February 1984 rating decision on the basis that the Veteran was not shown to have a skin disorder during service.  

The only service treatment records in the claims file at the time of the February 1984 rating decision was a December 2012 National Guard physical examination and history report that showed no pertinent abnormality or complaints.  

To the extent the Veteran did not file a timely Notice of Disagreement with the February 1984 decision or submit additional evidence within one year, new and material evidence must be submitted to reopen his claim.

However, if at any time after VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

Such records include but are not limited to (i) service records that are related to a claimed in service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or any service department after VA's original request for service records, and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

In this case, in addition to various service personnel records that were submitted by the Veteran in connection with his present claims, VA obtained a copy of the his October 1978 enlistment examination report from the service department in November 2010.  

In addition, lay statements have been submitted and tend to link the Veteran's current skin manifestations to service.   

Hence, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for a skin rash on the face.  


ORDER

The appeal of the motion of CUE in the February 1984 rating decision denying service connection for a rash on the face is dismissed.

As new and material evidence has been presented to reopen the claim of service connection for a skin rash on the face, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

At his recent hearing, the Veteran testified that he hurt his right knee in service playing basketball and damaged his left knee due to abnormal weight bearing resulting from his right knee pain. He reported seeking treatment for this in service and being told that he had advanced arthritis. 

The Veteran also testified that he developed a rash on his face in service and treated it with cortisone cream that was given.  He added that, while this would temporarily alleviate the condition, it continued to return.  

To the extent that additional service department records have been submitted, the RO should address whether the Veteran's original claim of service connection for a skin rash on the face should be reconsidered.  

The Veteran also testified that he had a psychiatric disorder due to childhood abuse that was aggravated by service.  He reported being discharged from the National Guard because he failed to pass psychiatric testing associated with enlistment.  

The Veteran submitted a statement from his psychologist opining that the Veteran had an anxiety disorder that was aggravated by his service.  

The Veteran has not been afforded a VA examination with respect to any of his claimed conditions.  The Veteran's statements and submissions meet the low threshold for provision of a VA examination, especially in light of the circumstance that the majority of his service treatment records are unavailable through no fault of the Veteran.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, given the Veteran's allegation that he was discharged from the National Guard shortly after his active service due to a psychiatric disorder, some attempt should be made to determine if additional personnel records exist that could confirm or deny this assertion.  

The Veteran also should be asked to identify any outstanding treatment records of medical evidence that would tend to support his claim.  

Accordingly, these remaining matters are REMANDED for the following action:

1.   The AOJ should take all indicated action to contact the appropriate source to try to obtain a complete copy of the Veteran's personnel records from the National Guard, including copies of any documents pertaining to the reason for his discharge therefrom, and associate them with the record.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disorder.  The examiner should review the entire record in conjunction with the examination so that an opinion can be provided as to whether it is at least as likely as not (at least 50 percent likely) that any current right knee disability was due to an injury or other event or incident of the Veteran's period of active service.  If arthritis is diagnosed, the examiner should indicate if it was at least as likely as not present within one year of service.  The examiner should also opine as to whether it is at least as likely as not that any current left knee disability was caused or aggravated by the identified right knee disorder.  

A complete rationale for each opinion should be provided.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.  

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed skin rash on the face.  The examiner should review the claims file in conjunction with the examination so that an opinion can be provided as to whether it is at least as likely as not (at least 50 percent likely) that any current skin disability involving the face had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.  

The examiner should provide a complete rationale for each opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.  

4.  The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The examiner should review the claims file in conjunction with the examination in order to provide an opinion as to whether it is at least as likely as not that any innocently acquired psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.  

The examiner in responding to the submitted medical evidence should opine as to whether it is at least as likely as not that the Veteran suffered from a psychiatric disability prior to service that increased in severity beyond natural progress during service.  

The examiner should provide a complete rationale to support any opinion rendered.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  

______________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


